 


110 HR 679 IH: To waive application of the Indian Self-Determination and Education Assistance Act to a specific parcel of real property transferred by the United States to 2 Indian tribes in Oregon, and for other purposes.
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 679 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Ms. Hooley (for herself, Mr. Wu, Mr. Blumenauer, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To waive application of the Indian Self-Determination and Education Assistance Act to a specific parcel of real property transferred by the United States to 2 Indian tribes in Oregon, and for other purposes. 
 
 
1.FindingsRegarding that parcel of real property in Marion County, Oregon, deeded by the United States of America to the Confederated Tribes of Siletz Indians of Oregon and the Confederated Tribes of the Grand Ronde Community of Oregon by Quitclaim Deed dated June 18, 2002, and recorded in the public records of Marion County on June 19, 2002, the Congress finds as follows: 
(1)The parcel of land described in the Quitclaim Deed dated June 18, 2002, comprising approximately 19.86 acres of land originally used as part of the Chemawa Indian School, was transferred by the United States in 1973 and 1974 to the State of Oregon for use for highway and associated road projects. I–5 and the Salem Parkway were completed and in 1988 the Oregon Department of Transportation deeded the remaining acreage back to the Federal Government. 
(2)The Federal Government found it could no longer use the returned acreage for the administration of Indian affairs, and determined it would be most appropriate to transfer the property to the Confederated Tribes of Siletz Indians of Oregon and the Confederated Tribes of the Grand Ronde Community of Oregon. 
(3)The United States transferred the property jointly to the Confederated Tribes of Siletz Indians of Oregon and the Confederated Tribes of the Grand Ronde Community of Oregon, for economic development or other purposes, pursuant to the authority of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.). The Siletz and Grand Ronde Tribes requested that the transfer take place. 
(4)Transfer of the real property was memorialized by the United States in 2 separate documents, an agreement titled Agreement for Transfer of Federally Owned Buildings, Improvements, Facilities and/or Land from the United States of America to the [sic] Confederated Tribes of the Grand Ronde Community of Oregon and the Confederated Tribes of Siletz Tribe [sic] of Oregon, dated June 21, 2001, and a Quitclaim Deed, dated June 18, 2002 and recorded in the public records of Marion County, Oregon, on June 19, 2002, Reel 1959, Page 84. 
(5)Use of the real property by the two federally recognized Indian tribes for economic development purposes is consistent with the intent and language of the Indian Self-Determination and Education Assistance Act and other Federal Indian statutes to encourage tribal economic development and to promote economic self-sufficiency for Indian tribes. 
(6)The United States does not desire the return of the property to the Federal Government, and does not intend under any circumstances to take action under the Indian Self-Determination and Education Assistance Act or other legal authority to seek the return of the property. In reliance upon this intent, the two Indian tribes have committed over $2,500,000 to infrastructure improvements to the property, including roads and sewer and water systems, and have approved plans to further develop this property for economic development, the realization of which is dependent upon the Indian tribes’ ability to secure conventional financing. 
2.Waiver of application of the indian self-determination and education assistance act to property transferred by the United States to the siletz and grand ronde tribes 
(a)Nonapplication of lawNotwithstanding any other provision of law, application of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) shall not apply to the transfer of the real property identified in the Quitclaim Deed dated June 18, 2002, from the United States of America to the Confederated Tribes of Siletz Indians of Oregon and the Confederated Tribes of the Grand Ronde Community of Oregon, and recorded in the public records of Marion County, Oregon, on June 19, 2002 at Reel 1959, Page 84. 
(b)New deedThe Secretary of the Interior shall issue a new deed with regard to the real property described in subsection (a) without any restriction on the right to alienate the property and in which all references to the Indian Self-Determination and Education Assistance Act and provisions of that Act shall be omitted. 
(c)No gamingClass II and Class III gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) may not be conducted on the real property described in this section. 
 
